                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTHONY SPODEN,                                     )
also known as NINA SPODEN,                          )
                                                    )
                   Plaintiff,                       )
                                                    )
vs.                                                 )      CIVIL NO. 18-1487-NJR-DGW
                                                    )
B VAUGHN,                                           )
                                                    )
                   Defendant.                       )


                                    MEMORANDUM AND ORDER
ROSENSTENGEL, District Judge:

        On October 24, 2018, Plaintiff was ordered to advise the Court in writing—no later than November

21, 2018—whether she wished to proceed with this lawsuit. (Doc. 13). Plaintiff was clearly warned in that

Order that failure to do so would result in dismissal of this case. The date to respond has passed, and the

Court has heard nothing from Plaintiff. As a result, this action is DISMISSED without prejudice for

Plaintiff’s failure to comply with an Order of this Court and failure to prosecute her claims. See FED. R.

CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994).

        This dismissal shall NOT count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C.

§ 1915(g). Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action was

filed, thus the filing fee of $400 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). All pending motions are DENIED as moot.

        The Clerk’s Office is DIRECTED to close this case and enter judgment.

        IT IS SO ORDERED.

        DATED: December 7, 2018

                                                           ___________________________
                                                           NANCY J. ROSENSTENGEL
                                                           United States District Judge
